Order, Supreme Court, Bronx County (Joseph J. Dawson, J.), entered on or about September 12, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender *907Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant’s lack of a prior criminal record was adequately taken into account by the risk assessment instrument (see People v Hansford, 67 AD3d 496 [2009]). Defendant’s remaining arguments are based upon scientific studies not presented to the hearing court, or are otherwise unpersuasive. Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Román, JJ.